

 
EXHIBIT 10.1



JPMorgan Chase Bank, N.A.
Global Trade Services
131 South Dearborn, 5th Floor
Mail Code: IL1-0236
Chicago, IL 60603-5506


OCT 31, 2014
OUR L/C NO.: CPCS-805563


IRREVOCABLE LETTER OF CREDIT NO. CPCS-805563


BENEFICIARY:
U.S. DEPARTMENT OF EDUCATION
ATTN: VERONICA PICKETT, DIRECTOR
PERFORMANCE IMPROVEMENT AND PROCEDURES
FEDERAL STUDENT AID/PROGRAM COMPLIANCE
830 FIRST STREET, NE, UCP3, MS 5435
WASHINGTON, DC 20002-8019


DATE:  OCTOBER 31, 2014
AMOUNT:  $79,707,879.00 ((SEVENTY NINE MILLION SEVEN HUNDRED SEVEN THOUSAND
EIGHT HUNDRED SEVENTY NINE U.S. DOLLARS)
EXPIRATION DATE:  NOVEMBER 4, 2019


DEAR SIR/MADAM:


WE HEREBY ESTABLISH OUR IRREVOCABLE LETTER OF CREDIT NUMBER CPCS-805563 IN YOUR
FAVOR FOR THE ACCOUNT OF:


ITT EDUCATIONAL SERVICES, INC.
13000 NORTH MERIDIAN STREET
CARMEL, IN 46032-1404
OPE IDS:       00473100 – DANIEL WEBSTER COLLEGE
00732900 – ITT TECHNICAL INSTITUTE
03071800 – ITT TECHNICAL INSTITUTE


HEREINAFTER, (“INSTITUTION”), IN THE AMOUNT OF $79,707,879.00 (SEVENTY NINE
MILLION SEVEN HUNDRED SEVEN THOUSAND EIGHT HUNDRED SEVENTY NINE U.S. DOLLARS),
AVAILABLE BY YOUR DRAFT (OR DRAFTS DRAWN ON US) AT SIGHT ACCOMPANIED BY:


A) THE ORIGINAL OF THIS LETTER OF CREDIT INSTRUMENT (ALONG WITH ORIGINALS OF ALL
AMENDMENTS), IF ANY AND


B) A STATEMENT SIGNED BY THE SECRETARY (“SECRETARY”), U.S. DEPARTMENT OF
EDUCATION (“DEPARTMENT”), OR THE SECRETARY’S REPRESENTATIVE (SIGNED AS SUCH),
CERTIFYING THAT THE DRAFTED FUNDS WILL BE USED FOR ONE OR MORE OF THE FOLLOWING
PURPOSES, AS DETERMINED BY THE SECRETARY:

 
 

--------------------------------------------------------------------------------

 

 


JPMorgan Chase Bank, N.A.
Global Trade Services
131 South Dearborn, 5th Floor
Mail Code: IL1-0236
Chicago, IL 60603-5506


OCT 31, 2014
OUR L/C NO.: CPCS-805563




1)  
TO PAY REFUNDS OF INSTITUTIONAL OR NON-INSTITUTIONAL CHARGES OWED TO OR ON
BEHALF OF CURRENT OR FORMER STUDENTS OF THE INSTITUTION, WHETHER THE INSTITUTION
REMAINS OPEN OR HAS CLOSED,



2)  
TO PROVIDE FOR THE “TEACH-OUT” OF STUDENTS ENROLLED AT THE TIME OF CLOSURE OF
THE INSTITUTION, AND



3)  
TO PAY ANY LIABILITIES OWING TO THE SECRETARY ARISING FROM ACTS OR OMISSIONS BY
THE INSTITUTION, ON OR BEFORE THE EXPIRATION OF THIS LETTER OF CREDIT, IN
VIOLATION OF REQUIREMENTS SET FORTH IN THE HIGHER EDUCATION ACT OF 1965, AS
AMENDED (“HEA”), INCLUDING THE VIOLATION OF ANY AGREEMENT ENTERED INTO BY THE
INSTITUTION WITH THE SECRETARY REGARDING THE ADMINISTRATION OF PROGRAMS UNDER
TITLE IV OF THE HEA.



SHOULD THE INSTITUTION FAIL TO EXTEND THE LETTER OF CREDIT WITHIN TEN (10) DAYS
PRIOR TO ITS EXPIRATION, AS DIRECTED BY THE DEPARTMENT, THE DEPARTMENT MAY CALL
THE LETTER OF CREDIT AND PLACE THE FUNDS IN AN ESCROW ACCOUNT AT THE DEPARTMENT
PENDING A PROMPT DETERMINATION OF THE EXTENT TO WHICH THOSE FUNDS WILL BE USED
IN ACCORDANCE WITH SUBPARAGRAPHS 1) THROUGH 3), ABOVE.


WE HEREBY AGREE WITH YOU THAT PARTIAL DRAWINGS ARE PERMITTED AND THAT DRAFTS
DRAWN UNDER AND IN COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT WILL BE
DULY HONORED UPON DUE PRESENTATION AT OUR OFFICES AT 131 S. DEARBORN, 5TH FLOOR,
MAIL CODE: IL1-0236, CHICAGO, IL 60603-5506 ON OR BEFORE THE EXPIRATION DATE OF
THIS LETTER OF CREDIT.


THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590.


PLEASE ADDRESS ALL CORRESPONDENCE REGARDING THIS LETTER OF CREDIT TO THE
ATTENTION OF THE STANDBY LETTER OF CREDIT UNIT, 131 SOUTH DEARBORN, 5TH FLOOR,
MAIL CODE IL1-0236, CHICAGO, IL 60603-5506, INCLUDING THE LETTER OF CREDIT
NUMBER MENTIONED ABOVE.  SWIFT MESSAGES AND INQUIRIES SHOULD BE SENT TO CHASU33
AND MUST INCLUDE THE LETTER OF CREDIT NUMBER MENTIONED ABOVE.  FOR TELEPHONE



 
 

--------------------------------------------------------------------------------

 



JPMorgan Chase Bank, N.A.
Global Trade Services
131 South Dearborn, 5th Floor
Mail Code: IL1-0236
Chicago, IL 60603-5506


OCT 31, 2014
OUR L/C NO.: CPCS-805563




ASSISTANCE, PLEASE CONTACT THE STANDBY CLIENT SERVICE UNIT AT 1-800-634-1969, OR
1-813-432-1210, AND HAVE THIS LETTER OF CREDIT NUMBER AVAILABLE.


VERY TRULY YOURS,
JPMORGAN CHASE BANK, N.A.






/s/ Katherine M. Moses
AUTHORIZED SIGNATURE
NAME:  KATHERINE M. MOSES
TITLE:  ASSOCIATE
DATE:  OCT. 31, 2014



